NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MICHAEL FARRINGTON,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-5035
                                             )
STEPHEN R. DUDZIAK and                       )
HATCHETT CREEK MOBILE HOME                   )
PARK CONDOMINIUM                             )
ASSOCIATION, INC.,                           )
                                             )
             Appellees.                      )
                                             )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for Sarasota
County; Don T. Hall, Judge.

Joseph H. Lee of the Lee Law Group,
PLLC, Tampa, Appellant.

Sheryl A. Edwards of The Edwards Law
Firm, PL, Sarasota, for Appellee Stephen R.
Dudziak.

No appearance for remaining Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.